Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 28, 2022

                                       No. 04-22-00179-CV

                                       Rodney WARRIOR,
                                           Appellant

                                                 v.

                                   Maria Cristina WARRIOR,
                                            Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI07193
                          Honorable Monique Diaz, Judge Presiding


                                          ORDER
        The clerk’s record was due on June 24, 2021. On June 27, 2021, the trial court clerk filed
a notification of late clerk’s record, stating appellant is not entitled to appeal without paying the
fee, and the appellant has failed to pay the fee for preparing the record.

        We, therefore, ORDER appellant to provide written proof to this court no later than
August 8, 2022 that either (1) the clerk’s fee for preparing the clerk’s fee has been paid or
arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without
paying the clerk’s fee. If appellant fails to respond within the time provided, this appeal will be
dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b) (allowing dismissal of appeal for
want of prosecution if clerk’s record is not filed due to appellant’s fault); see also TEX. R. APP.
P. 42.3(c) (allowing dismissal of appeal if appellant fails to comply with an order of this court).




                                                      _________________________________
                                                      Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2022.
___________________________________
MICHAEL A. CRUZ, Clerk of Court